DETAILED ACTION
	Examiner has received and accepted the Appeal Brief dated 27 January 2021. The claims and remarks in the aforementioned Appeal Brief are the claims and remarks being referred to in the instant Office Action.
In view of the aforementioned Appeal Brief, PROSECUTION IS HEREBY REOPENED. A Non-Final Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Arguments
Applicant's arguments regarding the 103 Rejection have been fully considered but they are not persuasive.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The features upon which applicant relies (i.e. the way and purpose of the modulation of the pulse width when the valves are in use and not determining opening point) are not recited in the rejected claim(s). As such Examiner deems the rejection as proper.  
Furthermore, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a)
McDonald is analogous to the claimed invention as McDonald discloses a two-position valve. Therefore, McDonald is in the same field of endeavor as the claimed invention. As such, Examiner deems the rejection as proper.


The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
First note the Examiner relied on McDonald to teach the two-position valve.
Furthermore, Weise teaches each step n pertains to an increase in pulse width [0050]. As the method stops when Δp has been met indicating the valve has been opened [0049] and reaching nmax results in an error [0051], this would indicate that when nmax has been 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have nmax correspond the valve necessarily being opened for the benefit of selecting a pulse width to indicate error when the valve should have opened yet does not yet meet Δp so that a user is notified that the PWM test signal did not result in opening of the valve.
Applicant’s remaining arguments have either been addressed in the rejection below or rendered moot due to the change in order of the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in further view of Wiese et al. (DE 10323869). Citations pertaining to Wiese refer to the previously attached English Translation.
Regarding Claim 1, McDonald discloses a two-position valve (purge control valve opens during the “on” portion of the pulse and closes for the remainder of the pulse) [0002].

Wiese teaches a method for determining an opening point of a valve (14) [0041, 0043] controlled by a pulse width-modulated signal [0020], the method comprising the following steps: controlling the valve by a pulse width-modulated test signal [0020] having a duty cycle growing as a function of time (pulse width is increased thus inherently increasing duty cycle as duty cycle is defined in the art as the percent of the duration of time of pulse over the duration of the time of the cycle) [0015, 0046], detecting an opening of the valve by observation of a variation in a time (small decrease in pressure) of a detection signal provided by a pressure signal measured by a pressure sensor (16) connected to the valve (via 11, 12) [0012, 0015, 0047, 00448] (Figure 1) and noted at an instant of said variation of the detection signal [0049], the opening point being the duty cycle of the test signal (duty cycle of PW0) at said noted instant [0049].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify McDonald by applying Wiese’s method to determine the opening point of McDonald’s valve for the benefit of taking into account ageing and contamination effects, manufacturing tolerances, and temperature fluctuations when determining the relationship between the control signal and valve position, as taught by Wiese [0009].
Nevertheless, the combination fails to expressly disclose the pressure sensor is in a pipe.
Wiese discloses the pressure sensor (16) is located in a fuel tank (9) [0039] (Figure 1). The pressure sensor is fluidly connected to ventilation line (11) and carbon 
As such, one of ordinary skill in the art would have realized, in the combination, the pressure sensor could be located anywhere in the aforementioned space and the pressure measured would be the same as the pressure measured at the fuel tank. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by placing pressure sensor (16) anywhere in the aforementioned space including the ventilation line (11), which is a pipe or the pipe connecting (12) and (14) with the expected result of measuring the same pressure as that being experienced in the fuel tank for the benefit of placing the sensor in a location away from sloshing fuel which can affect measurements and closer to the valve to increase response time.
Regarding Claim 2, Wiese teaches the test signal is such that the duty cycle thereof grows in stages (steps) so as to have a constant value for a duration of the observation of the variation [0045, 0046].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claims 3 and 14, The combination fails to expressly disclose the duration of the observation of the variation is between 1 and 4 seconds; however, it would have been obvious to one of ordinary skill in the art to select a time duration, 
Regarding Claims 6 and 20, Wiese teaches the duty cycle of the test signal varies between a minimum value, for which a valve cannot be opened [0044], and a maximum value (PW pertaining to nmax) [0050, 0051].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Nevertheless, the combination fails to expressly disclose the maximum value pertains to the valve being necessarily open, but Wiese does teach counting to nmax results in an error [0051]. 
Weise teaches each step n pertains to an increase in pulse width [0050]. As the method stops when Δp has been met indicating the valve has been opened [0049] and reaching nmax results in an error [0051], this would indicate that it was expected that Δp should have been met, and therefore the valve should be open by the time nmax is met. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have nmax correspond the valve necessarily being opened for the benefit of selecting a pulse width to indicate error when the valve should have opened yet does not yet meet Δp so that a user is notified that the PWM test signal did not result in opening of the valve.

Regarding Claim 7, Wiese teaches the observation of the variation is stopped and the test signal is canceled as soon as an opening of the valve is detected [0049].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 11, McDonald teaches the two-position valve is located at the same location as Wiese’s valve [0009].
Wiese teaches the valve is a bleed valve (14) of a fuel vapor filter (12) for a motor vehicle (automobile) [0002, 0035, 0036] (Figure 1), and wherein the method is applied in a phase during which an air intake valve (7) of an engine (1) [0031] of the vehicle remains closed (the method is performed during the idle phase [0040], the air intake valve is inherently closed during the idle phase of a fuel injected vehicle [0010]). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.

 Claims 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Nonoyama et al. (US 2012/0253639).
Regarding Claims 4, 15 and 16, Weise teaches in an absence of controlling of the valve by the pulse-width modulated signal, the valve is closed (PW is set to 0 i.e. no control [0044], then PW is increased to eventually open it [0044-0048] inherently teaching no control results in a closed valve). 

 Nevertheless, the combination fails to disclose a preliminary step of measurement by the pressure sensor an absence of controlling of the valve by the pulse-width modulated signal, so as to learn a noise, the detection signal being indicative of the measured pressure signal deprived of said learned noise.
Nonoyama discloses a preliminary step of measurement by the pressure sensor in an absence of control (Wu or Wu’ determined when no injection is occurring i.e. valve/injectors are closed), so as to learn a noise (background), the detection signal being indicative of the measured pressure signal deprived of said learned noise (background is subtracted from subsequent measurements) [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a preliminary step of measurement by the pressure sensor in an absence of the controlling of the valve by the pulse width-modulated signal, so that the combination’s valve is in the closed state, analogous to Nonoyama’s state, so as to learn a noise, the detection signal being indicative of the measured pressure signal deprived of said learned noise for the benefit of determining the signal attributed to the valve, as taught by Nonoyama [0072]. 

Claims 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Mattar et al. (US 2005/0138993).
Regarding Claims 5, 17, and 18, the combination fails to disclose wherein a frequency of the test signal is such that a signal-to-noise ratio of the pressure signal is maximum.
Mattar teaches the frequency of a test signal (oscillation frequency) [0042, 0064] is such that a signal-to-noise ratio of the pressure signal is maximum (pressure measurements are taken not with respect to background noise or any other/signal frequency presence, therefore the pressure signal is at a maximum with respect to noise) [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that a frequency of the test signal is such that a signal-to-noise ratio of the pressure signal is maximum for the benefit of obtaining an improved representation of the pressure signal, at taught by Mattar [0064].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Mai (DE 1020090033451). Citations pertaining to Mai refer to the previously attached English Translation.
Regarding Claim 9, the combination fails to disclose the detection signal is obtained by frequency analysis of said pressure signal.
Mai teaches a detection signal is obtained by frequency analysis of a pressure signal [0039, 0040]. This is also admitted by the applicant in [0075] of the instant publication.
.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in view of Rausche et al. (US 5355715)
Regarding Claim 10, the combination fails to disclose repeating the steps of claim 1 n number of times, followed by a calculation of an average of the n opening points thus determined from each repetition of the steps of claim 1, with the number of repetitions n between 2 and 10.
Rausche teaches a calibration process where the calibration process is repeated at least two times, followed by a calculation of an average of the calibration result from the repetition (Col 7, line 41 – Col 8, line 6).
Furthermore, Examiner takes Official Notice it is common knowledge in the art in a calibration process to repeat the calibration process several times, resulting in a calibration result for each repetition wherein the results are averaged, and uncertainty and standard deviation are obtained. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination’s method as discussed above regarding Claim 1 so that it is repeated at least twice, and the average opening 
Regarding Claim 22, the combination fails to expressly disclose n is equal to 5, however, as discussed above, Examiner takes Official Notice it is common knowledge in the art in a calibration process to repeat the calibration process several times, resulting in a calibration result for each repetition wherein the results are averaged, and uncertainty and standard deviation are obtained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination’s method as discussed above regarding Claims 1 and 10 so that it is repeated at least five time, and the average opening point is obtained for the benefit of determining increasing the accuracy and accuracy of the uncertainty of the obtained opening point.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Collet (US 2013/0081599).
Regarding Claim 12, Wiese teaches the valve comprises a bleed valve (14) of a fuel vapor filter (12) [0035, 0036] (Figure 1). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
The combination fails to disclose the pressure sensor is a pressure sensor of an intake manifold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to modify the combination’s method by applying with a pressure sensor in the intake manifold for the benefit of ensuring the change of state of the bleed valve occurred or otherwise determine if a malfunction has occurred, as taught by Collet [0032 – 0043].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Xu et al. (US 2009/0250038).
Regarding Claim 13, the combination fails to disclose the two-position valve comprises a fuel injector valve, and wherein the pressure sensor is a fuel pressure sensor arranged on an injector train.
Xu teaches the two-position valve comprises a fuel injector valve (18), and wherein the pressure sensor is a fuel pressure sensor (14) arranged on an injector train (20) (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination’s method by applying it to a fuel injector valve, and a fuel pressure sensor arranged on an injector train for the benefit of determining if the fuel injector has been stuck open or closed, as taught by Xu [0030].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Nonoyama et al. (US 2012/0253639), in further view of Mattar et al. (US 2005/0138993). 
Regarding Claim 19, the combination fails to disclose wherein a frequency of the test signal is such that a signal-to-noise ratio of the pressure signal is maximum.
Mattar teaches a frequency of the test signal (oscillation frequency) [0042, 0064] is such that a signal-to-noise ratio of the pressure signal is maximum (pressure measurements are taken not with respect to background noise or any other/signal frequency presence, therefore the pressure signal is at a maximum with respect to noise) [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that a frequency of the test signal is such that a signal-to-noise ratio of the pressure signal is maximum for the benefit of obtaining an improved representation of the pressure signal, at taught by Mattar [0064].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 2011/0017178), in view of Wiese et al. (DE 10323869), in further view of Mai (DE 1020090033451), in further view of Nonoyama et al. (US 2012/0253639),
Regarding Claim 21, Weise teaches in an absence of controlling of the valve by the pulse-width modulated signal, the valve is closed (PW is set to 0 i.e. no control [0044], then PW is increased to eventually open it [0044-0048] inherently teaching no control results in a closed valve). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Nevertheless, the combination fails to disclose a preliminary step of measurement by the pressure sensor an absence of controlling of the valve by the pulse-width modulated signal, so as to learn a noise, the detection signal being indicative of the measured pressure signal deprived of said learned noise, wherein the detection signal obtained by frequency analysis of said pressure signal is previously deprived of the learned noise.
Nonoyama discloses a preliminary step of measurement by the pressure sensor in an absence of control (Wu or Wu’ determined when no injection is occurring i.e. valve/injectors are closed), so as to learn a noise (background), the detection signal being indicative of the measured pressure signal deprived of said learned noise (background is subtracted from subsequent measurements) [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a preliminary step of measurement by the pressure sensor in an absence of the controlling of the valve by the pulse width-modulated signal, so that combination’s valve is in the closed state, analogous to Nonoyama’s state, so as to learn a noise, the detection signal being 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the detection signal is obtained by frequency analysis of said pressure signal is previously deprived of the combinations learned noise for the benefit of determining if the valve is defective or jammed, at taught by Mai [0041].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0139261 whose subject matter is extremely similar to Weise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856